                Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 1 of 19



 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue, 15th Floor
     Los Angeles, California 90024
 3
     Telephone: (310) 405-7190
 4   jpafiti@pomlaw.com

 5   Attorney for Plaintiff
 6   [Additional Counsel on Signature Page]
 7

 8
                                    UNITED STATES DISTRICT COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA

10
      GUOFENG MA, Individually and On                 Case No.
11    Behalf of All Others Similarly Situated,
12                                                    CLASS ACTION
                                        Plaintiff,
13                                                    COMPLAINT FOR VIOLATIONS OF THE
                              v.                      FEDERAL SECURITIES LAWS
14
                                                      DEMAND FOR JURY TRIAL
15    WELLS FARGO & COMPANY,
      CHARLES W. SCHARF, and JOHN R.
16    SHREWSBERRY,
17                                      Defendants.
18

19

20

21

22

23

24

25

26

27

28


             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 2 of 19



 1          Plaintiff Guofeng Ma (“Plaintiff”), individually and on behalf of all other persons similarly

 2   situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges
 3
     the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and
 4
     information and belief as to all other matters, based upon, inter alia, the investigation conducted
 5
     by and through Plaintiff’s attorneys, which included, among other things, a review of the
 6
     Defendants’ public documents, conference calls and announcements made by Defendants, United
 7

 8   States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

 9   published by and regarding Wells Fargo & Company (“Wells Fargo” or the “Company”), analysts’
10   reports and advisories about the Company, and information readily obtainable on the Internet.
11
     Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein
12
     after a reasonable opportunity for discovery.
13
                                        NATURE OF THE ACTION
14

15          1.      This is a federal securities class action on behalf of a class consisting of all persons

16   other than Defendants who purchased or otherwise acquired Wells Fargo securities between April

17   5, 2020 and May 5, 2020, both dates inclusive (the “Class Period”), seeking to recover damages
18   caused by Defendants’ violations of the federal securities laws and to pursue remedies under
19
     Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule
20
     10b-5 promulgated thereunder, against the Company and certain of its top officials.
21
            2.      Wells Fargo is a diversified financial services company that provides banking,
22

23   investment, mortgage, and consumer and commercial finance products and services to individuals,

24   businesses, and institutions in the U.S. and internationally.

25          3.      On April 5, 2020, Wells Fargo announced that it had received strong interest in the
26
     Paycheck Protection Program (“PPP”), a program under the Coronavirus Aid, Relief, and
27

28
                                                       1
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 3 of 19



 1   Economic Security Act (the “CARES Act”), and was targeting to distribute a total of $10 billion

 2   to small business customers under the requirements of the PPP.
 3
            4.      On April 8, 2020, the Federal Reserve announced that it would allow Wells Fargo
 4
     to exceed the asset cap that it had imposed on Wells Fargo in 2018 after revelations that the
 5
     Company had opened millions of accounts in customers’ names without their permission, a change
 6
     which would allow Wells Fargo to make additional small business loans as part of the PPP.
 7

 8          5.      That same day, Wells Fargo issued a press release stating, in relevant part, that,

 9   “beginning immediately, in response to the actions by the Federal Reserve, [Wells Fargo] will
10   expand its participation in the [PPP] and offer loans to a broader set of its small business and
11
     nonprofit customers subject to the terms of the program.”
12
            6.      Throughout the Class Period, Defendants made materially false and misleading
13
     statements regarding the Company’s business, operational and compliance policies. Specifically,
14

15   Defendants made false and/or misleading statements and/or failed to disclose that: (i) Wells Fargo

16   planned to, and did, improperly allocate government-backed loans under the PPP, and/or had

17   inadequate controls in place to prevent such misallocation; (ii) the foregoing foreseeably increased
18   the Company’s litigation risk with respect to PPP allocation, as well as increased regulatory
19
     scrutiny and/or potential enforcement actions; and (iii) as a result, the Company’s public
20
     statements were materially false and misleading at all relevant times.
21
            7.      On April 19, 2020, after at least one lawsuit was filed against the Company, reports
22

23   emerged that Wells Fargo may have unfairly allocated government-backed loans under the PPP.

24   For example, USA Today reported that “[t]he lawsuit filed on behalf of small business owners on

25   Sunday alleges that Wells Fargo unfairly prioritized businesses seeking large loan amounts, while
26
     the government’s small business agency has said that PPP loan applications would be processed
27
     on a first-come, first-served basis.” According to the lawsuit, “[t]he move by Wells Fargo meant
28
                                                      2
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                  Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 4 of 19



 1   that the bank would receive millions more dollars in processing fees,” and, “[m]aking matters

 2   worse, Wells Fargo concealed from the public that it was reshuffling the PPP applications it
 3
     received and prioritizing the applications that would make the bank the most money.”
 4
             8.      Following this news, Wells Fargo’s stock price fell more than 5% over two trading
 5
     days to close at $26.84 per share on April 21, 2020.
 6
             9.      Finally, on May 5, 2020, Wells Fargo filed a quarterly report on Form 10-Q with
 7

 8   the SEC, disclosing, in addition to multiple PPP-related lawsuits initiated against the Company,

 9   that Wells Fargo had “received formal and informal inquiries from federal and state governmental
10   agencies regarding its offering of PPP loans.”
11
             10.     Following this news, Wells Fargo’s stock price fell by more than 6% over two
12
     trading days from its closing price on May 4, 2020, closing at $25.61 per share on May 6, 2020.
13
             11.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline
14

15   in the market value of the Company’s securities, Plaintiff and other Class members have suffered

16   significant losses and damages.

17                                     JURISDICTION AND VENUE
18           12.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of
19
     the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the
20
     SEC (17 C.F.R. § 240.10b-5).
21
             13.     This Court has jurisdiction over the subject matter of this action pursuant to 28
22

23   U.S.C. § 1331 and Section 27 of the Exchange Act.

24           14.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

25   (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Wells Fargo is headquartered in this Judicial District,
26
     Defendants conduct business in this Judicial District, and a significant portion of Defendants’
27
     activities took place within this Judicial District.
28
                                                        3
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 5 of 19



 1          15.     In connection with the acts alleged in this complaint, Defendants, directly or

 2   indirectly, used the means and instrumentalities of interstate commerce, including, but not limited
 3
     to, the mails, interstate telephone communications, and the facilities of the national securities
 4
     markets.
 5
                                                 PARTIES
 6
            16.     Plaintiff, as set forth in the attached Certification, acquired Wells Fargo securities
 7

 8   at artificially inflated prices during the Class Period and was damaged upon the revelation of the

 9   alleged corrective disclosures.
10          17.     Defendant Wells Fargo is a Delaware corporation with principal executive offices
11
     located at 420 Montgomery Street, San Francisco, California 94104. Wells Fargo common stock
12
     trades in an efficient market on the New York Stock Exchange (“NYSE”) under the ticker symbol
13
     “WFC.”
14

15          18.     Defendant Charles W. Scharf (“Scharf”) has served as Wells Fargo’s Chief

16   Executive Officer at all relevant times.

17          19.     Defendant John R. Shrewsberry (“Shrewsberry”) has served as Wells Fargo’s Chief
18   Financial Officer at all relevant times.
19
            20.     Defendants Scharf and Shrewsberry are sometimes referred to herein as the
20
     “Individual Defendants.”
21
            21.     The Individual Defendants possessed the power and authority to control the
22

23   contents of Wells Fargo’s SEC filings, press releases, and other market communications. The

24   Individual Defendants were provided with copies of Wells Fargo’s SEC filings and press releases

25   alleged herein to be misleading prior to or shortly after their issuance and had the ability and
26
     opportunity to prevent their issuance or to cause them to be corrected. Because of their positions
27
     with Wells Fargo, and their access to material information available to them but not to the public,
28
                                                      4
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 6 of 19



 1   the Individual Defendants knew that the adverse facts specified herein had not been disclosed to

 2   and were being concealed from the public, and that the positive representations being made were
 3
     then materially false and misleading. The Individual Defendants are liable for the false statements
 4
     and omissions pleaded herein.
 5
            22.     Wells Fargo and the Individual Defendants are sometimes collectively referred to
 6
     herein as “Defendants.”
 7

 8                                   SUBSTANTIVE ALLEGATIONS

 9                                              Background
10          23.     Wells Fargo is a diversified financial services company that provides banking,
11
     investment, mortgage, and consumer and commercial finance products and services to individuals,
12
     businesses, and institutions in the U.S. and internationally.
13
            24.     Following the onset of the COVID-19 pandemic, the U.S. federal government
14

15   passed the CARES Act, which, among other things, set forth the PPP in an effort to aid small

16   businesses during the economic downturn that resulted from the pandemic. Funded by the U.S.

17   Small Business Administration (“SBA”), the PPP authorizes up to $349 billion in forgivable loans
18   to small businesses to pay their employees during the COVID-19 crisis. All businesses—including
19
     nonprofits, veterans organizations, Tribal business concerns, sole proprietorships, self-employed
20
     individuals, and independent contractors—with 500 or fewer employees are eligible to apply for
21
     PPP loans.
22

23           Materially False and Misleading Statements Issued During the Class Period

24          25.     The Class Period begins on April 5, 2020, when Wells Fargo issued a press release

25   entitled “Wells Fargo Receives Strong Interest in the Paycheck Protection Program (PPP)” (the
26
     “April 5, 2020 Press Release”). At the top of that press release, Wells Fargo highlighted the
27
     following three points: (i) “Intake from customers indicates Wells Fargo has reached its capacity
28
                                                       5
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 7 of 19



 1   of $10 billion to lend under the PPP”; (ii) “Will focus lending to nonprofits and small businesses

 2   with fewer than 50 employees”; and (iii) “Will give fees received under program to nonprofits
 3
     focused on small business.”
 4
            26.     In the body of the April 5, 2020 Press Release, Defendants represented that “Wells
 5
     Fargo . . . is targeting to distribute a total of $10 billion to small business customers under the
 6
     requirements of the PPP and will focus on serving two segments of its customer population:
 7

 8   nonprofits and small businesses with fewer than 50 employees”; that “[t]he company has received

 9   forms from customers expressing interest in the PPP that it expects will fill the company’s capacity
10   to lend under the program, as it continues to operate under existing asset cap limitations”; that
11
     “fees generated through the program will be distributed as charitable grants to nonprofits that
12
     support small businesses, which is a focus of Wells Fargo’s philanthropic efforts”; and that “Wells
13
     Fargo will review all expressions of interest submitted by customers via [its] online form through
14

15   April 5 and provide them with updates in the coming days.”

16          27.     The April 5, 2020 Press Release also quoted Defendant Scharf, who touted, in

17   relevant part, that “[s]ince the beginning of this health crisis, Wells Fargo has provided substantial
18   credit and liquidity to [its] customers to help them weather these uncertain times”; that, “[i]n the
19
     month of March alone, [Defendants] extended nearly $70 billion in new and increased
20
     commitments and outstanding loans to customers including consumers, small businesses, and
21
     companies in the US”; and that Defendants “are focusing [their] efforts under the [PPP]” on “small
22

23   businesses with fewer than 50 employees and nonprofits [that] often have fewer resources.”

24          28.     With specific respect to Wells Fargo’s regulatory compliance, Defendant Scharf

25   assured investors that “[s]ince [he] arrived at the company, [he] ha[s] been clear that [Defendants]
26
     will direct all resources necessary to do the work required by . . . regulators and [Defendants] are
27
     in the process of doing so.”
28
                                                       6
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 8 of 19



 1          29.     On April 8, 2020, the Federal Reserve announced that it would allow Wells Fargo

 2   to exceed the asset cap that it had imposed on the Company in 2018. The asset cap had been
 3
     imposed under a consent order after revelations that the Company had opened millions of accounts
 4
     in customers’ names without their permission. The Federal Reserve’s permission to exceed the
 5
     asset cap would allow Wells Fargo to make additional small business loans as part of the PPP.
 6
            30.     That same day, Wells Fargo issued a press release entitled “Wells Fargo to Expand
 7

 8   Participation in the Paycheck Protection Program (PPP)” (the “April 8, 2020 Press Release”). That

 9   press release touted, in relevant part, that “beginning immediately, in response to the actions by
10   the Federal Reserve, [Wells Fargo] will expand its participation in the [PPP] and offer loans to a
11
     broader set of its small business and nonprofit customers subject to the terms of the program”
12
     (emphasis added).
13
            31.     The April 8, 2020 Press Release also quoted Defendant Scharf, who asserted, in
14

15   relevant part, that “[w]hile [Defendants] are pleased to be able to help more small businesses

16   through the [PPP], [they] note that the Federal Reserve’s action does not – and should not – in any

17   way relieve [Defendants] of [their] obligations under the consent order”; that he has “said
18   consistently since arriving at Wells Fargo that management has the responsibility to do the work
19
     necessary under the consent order”; that “[t]he consent order exists because of deficiencies that
20
     have existed at Wells Fargo for years”; that “[t]he work required under the consent order is clear,
21
     has been outstanding for too long, and is a prerequisite for consideration of the asset cap being
22

23   lifted”; that “work on [Defendants’] consent orders is [their] top priority and [they] are devoting

24   all necessary resources”; and that “[u]ntil [their] work is completed to the Federal Reserve’s

25   satisfaction, [Defendants] will continue to actively make decisions on how to allocate [their]
26
     balance sheet to support the needs of [their] customers under the existing asset cap.” All the
27
     foregoing plainly signaled to investors that, in light of prior violations by the Company,
28
                                                     7
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                  Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 9 of 19



 1   Defendants were taking their remediation efforts to comply with relevant regulatory requirements

 2   seriously, and that Defendants were actively ensuring the future compliance of the Company with
 3
     all necessary requirements.
 4
            32.      On April 14, 2020, Wells Fargo hosted an earnings call with investors and analysts
 5
     to discuss the Company’s performance in the first quarter of 2020. On the call, Defendant Scharf
 6
     touted, in relevant part, that Defendants “extended [their] participation in the PPP program and
 7

 8   hope to provide significant relief to [their] small business customers”; that Defendants “are quickly

 9   ramping up [their] processing capacity to respond to the significant demand [they]’ve seen”; that,
10   “[t]hrough April 10, [they]’ve received more than 370,000 . . . indications of interest from [their]
11
     customers”; and that Defendants “are working with industry groups and the US Treasury in
12
     preparation to distribute millions of economic impact payments to Americans as quickly as
13
     possible.”
14

15          33.      The statements referenced in ¶¶ 25-28 and 30-32 were materially false and

16   misleading because Defendants made false and/or misleading statements, as well as failed to

17   disclose material adverse facts about the Company’s business, operational and compliance
18   policies. Specifically, Defendants made false and/or misleading statements and/or failed to
19
     disclose that: (i) Wells Fargo planned to, and did, improperly allocate government-backed loans
20
     under the PPP, and/or had inadequate controls in place to prevent such misallocation; (ii) the
21
     foregoing foreseeably increased the Company’s litigation risk with respect to PPP allocation, as
22

23   well as increased regulatory scrutiny and/or potential enforcement actions; and (iii) as a result, the

24   Company’s public statements were materially false and misleading at all relevant times.

25                                      The Truth Begins to Emerge
26
            34.      On April 19, 2020, after at least one lawsuit was filed against the Company, reports
27
     emerged that Wells Fargo unfairly allocated government-backed loans under the PPP. For
28
                                                       8
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 10 of 19



 1   example, USA Today reported that “[t]he lawsuit filed on behalf of small business owners on

 2   Sunday alleges that Wells Fargo unfairly prioritized businesses seeking large loan amounts, while
 3
     the government’s small business agency has said that PPP loan applications would be processed
 4
     on a first-come, first-served basis.” The article continued by noting that, according to the lawsuit,
 5
     “[t]he move by Wells Fargo meant that the bank would receive millions more dollars in processing
 6
     fees,” and, “[m]aking matters worse, Wells Fargo concealed from the public that it was reshuffling
 7

 8   the PPP applications it received and prioritizing the applications that would make the bank the

 9   most money.”
10          35.     Class Actions Reporter, a daily e-newsletter dedicated to reporting on class actions,
11
     also discussed the lawsuit, and cited prior statements by Wells Fargo, noting that the Company’s
12
     conduct may have violated the CARES Act:
13
            The complaint quotes the text of the bill as saying, “[T]he Administrator should
14          issue guidance to lenders and agents to ensure that the processing and disbursement
15          of covered loans prioritizes small business concerns and entities in the underserved
            and rural markets, including veterans and members of the military community,
16          small business concerns owned and controlled by socially economically
            disadvantaged individuals…, women, and business in operation for less than 2
17          years.”
18          Wells Fargo claimed to back this priority. The complaint quotes its CEO as saying,
19          “While all businesses have been impacted by this crisis, small businesses with
            fewer than 50 employees and nonprofits often have fewer resources. Therefore, we
20          are focusing our efforts under the Paycheck Protection Program on these groups.”

21          However, the complaint alleges that this was not how Wells Fargo handled the
            applications it received: “Wells Fargo prioritized and front-loaded applications
22
            with higher loan amounts. This shown by comparing data from loans processed
23          between April 3, 2020 (when the PPP started) and April 13th and April 16th (when
            the program ran out of money).”
24
            According to the complaint, Wells Fargo did this because it earned higher fees on
25          those loans.
26
            Wells Fargo’s words matters, the complaint says, because small businesses were
27          entitled to apply only for one loan. If they applied with one bank, they could not
            then submit another application with another. Had they known that Wells Fargo
28          would prioritize larger businesses, they would have applied with a different lender.
                                                      9
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 11 of 19



 1
               36.   Following this news, Wells Fargo’s stock price fell more than 5% over two trading
 2
     days to close at $26.84 per share on April 21, 2020.
 3

 4             37.   Finally, on May 5, 2020, Wells Fargo filed a quarterly report on Form 10-Q with

 5   the SEC, reporting the Company’s financial and operating results for the first quarter of its fiscal
 6   year 2020. In addition to noting that “[p]laintiffs have filed putative class actions in state and
 7
     federal court in Texas, California, and Colorado against the Company,” which seek “damages and
 8
     injunctive relief related to the Company’s offering of [PPP] loans under the [CARES] Act,” the
 9
     quarterly report disclosed that “[t]he Company has also received formal and informal inquiries
10

11   from federal and state governmental agencies regarding its offering of PPP loans” (emphasis

12   added).

13             38.   Following this news, Wells Fargo’s stock price fell by more than 6% over two
14   trading days from its closing price on May 4, 2020, closing at $25.61 per share on May 6, 2020.
15
               39.   As a result of Defendants’ wrongful acts and omissions, and the precipitous decline
16
     in the market value of the Company’s securities, Plaintiff and other Class members have suffered
17
     significant losses and damages.
18

19                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

20             40.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

21   Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise
22
     acquired Wells Fargo securities during the Class Period (the “Class”); and were damaged upon the
23
     revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,
24
     the officers and directors of the Company, at all relevant times, members of their immediate
25
     families and their legal representatives, heirs, successors or assigns and any entity in which
26

27   Defendants have or had a controlling interest.

28
                                                      10
               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 12 of 19



 1           41.       The members of the Class are so numerous that joinder of all members is

 2   impracticable. Throughout the Class Period, Wells Fargo securities were actively traded on the
 3
     NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can be
 4
     ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or
 5
     thousands of members in the proposed Class. Record owners and other members of the Class may
 6
     be identified from records maintained by Wells Fargo or its transfer agent and may be notified of
 7

 8   the pendency of this action by mail, using the form of notice similar to that customarily used in

 9   securities class actions.
10           42.       Plaintiff’s claims are typical of the claims of the members of the Class as all
11
     members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
12
     federal law that is complained of herein.
13
             43.       Plaintiff will fairly and adequately protect the interests of the members of the Class
14

15   and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

16   no interests antagonistic to or in conflict with those of the Class.

17           44.       Common questions of law and fact exist as to all members of the Class and
18   predominate over any questions solely affecting individual members of the Class. Among the
19
     questions of law and fact common to the Class are:
20
                   •     whether the federal securities laws were violated by Defendants’ acts as alleged
21                       herein;
22
                   •     whether statements made by Defendants to the investing public during the Class
23                       Period misrepresented material facts about the business, operations and
                         management of Wells Fargo;
24
                   •     whether the Individual Defendants caused Wells Fargo to issue false and
25
                         misleading financial statements during the Class Period;
26
                   •     whether Defendants acted knowingly or recklessly in issuing false and misleading
27                       financial statements;
28
                                                        11
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 13 of 19



 1                •     whether the prices of Wells Fargo securities during the Class Period were
                        artificially inflated because of the Defendants’ conduct complained of herein; and
 2

 3                •     whether the members of the Class have sustained damages and, if so, what is the
                        proper measure of damages.
 4
            45.       A class action is superior to all other available methods for the fair and efficient
 5
     adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
 6

 7   damages suffered by individual Class members may be relatively small, the expense and burden

 8   of individual litigation make it impossible for members of the Class to individually redress the

 9   wrongs done to them. There will be no difficulty in the management of this action as a class action.
10
            46.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-
11
     on-the-market doctrine in that:
12
                  •     Defendants made public misrepresentations or failed to disclose material facts
13                      during the Class Period;
14
                  •     the omissions and misrepresentations were material;
15
                  •     Wells Fargo securities are traded in an efficient market;
16
                  •     the Company’s shares were liquid and traded with moderate to heavy volume
17
                        during the Class Period;
18
                  •     the Company traded on the NYSE and was covered by multiple analysts;
19
                  •     the misrepresentations and omissions alleged would tend to induce a reasonable
20
                        investor to misjudge the value of the Company’s securities; and
21
                  •     Plaintiff and members of the Class purchased, acquired and/or sold Wells Fargo
22                      securities between the time the Defendants failed to disclose or misrepresented
                        material facts and the time the true facts were disclosed, without knowledge of
23                      the omitted or misrepresented facts.
24
            47.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
25
     presumption of reliance upon the integrity of the market.
26
            48.       Alternatively, Plaintiff and the members of the Class are entitled to the presumption
27

28   of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

                                                        12
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 14 of 19



 1   United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

 2   their Class Period statements in violation of a duty to disclose such information, as detailed above.
 3
                                                  COUNT I
 4
     (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
 5                                      Against All Defendants)
 6           49.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
 7
     set forth herein.
 8
             50.     This Count is asserted against Defendants and is based upon Section 10(b) of the
 9
     Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
10

11           51.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

12   course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

13   practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other
14   members of the Class; made various untrue statements of material facts and omitted to state
15
     material facts necessary in order to make the statements made, in light of the circumstances under
16
     which they were made, not misleading; and employed devices, schemes and artifices to defraud in
17
     connection with the purchase and sale of securities. Such scheme was intended to, and, throughout
18

19   the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

20   as alleged herein; (ii) artificially inflate and maintain the market price of Wells Fargo securities;

21   and (iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire Wells
22
     Fargo securities and options at artificially inflated prices. In furtherance of this unlawful scheme,
23
     plan and course of conduct, Defendants, and each of them, took the actions set forth herein.
24
             52.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
25
     Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly
26

27   and annual reports, SEC filings, press releases and other statements and documents described

28   above, including statements made to securities analysts and the media that were designed to
                                                      13
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 15 of 19



 1   influence the market for Wells Fargo securities. Such reports, filings, releases and statements were

 2   materially false and misleading in that they failed to disclose material adverse information and
 3
     misrepresented the truth about Wells Fargo’s finances and business prospects.
 4
            53.       By virtue of their positions at Wells Fargo, Defendants had actual knowledge of
 5
     the materially false and misleading statements and material omissions alleged herein and intended
 6
     thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants
 7

 8   acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

 9   such facts as would reveal the materially false and misleading nature of the statements made,
10   although such facts were readily available to Defendants. Said acts and omissions of Defendants
11
     were committed willfully or with reckless disregard for the truth. In addition, each Defendant
12
     knew or recklessly disregarded that material facts were being misrepresented or omitted as
13
     described above.
14

15          54.     Information showing that Defendants acted knowingly or with reckless disregard

16   for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

17   and/or directors of Wells Fargo, the Individual Defendants had knowledge of the details of Wells
18   Fargo’s internal affairs.
19
            55.     The Individual Defendants are liable both directly and indirectly for the wrongs
20
     complained of herein.       Because of their positions of control and authority, the Individual
21
     Defendants were able to and did, directly or indirectly, control the content of the statements of
22

23   Wells Fargo. As officers and/or directors of a publicly-held company, the Individual Defendants

24   had a duty to disseminate timely, accurate, and truthful information with respect to Wells Fargo’s

25   businesses, operations, future financial condition and future prospects.       As a result of the
26
     dissemination of the aforementioned false and misleading reports, releases and public statements,
27
     the market price of Wells Fargo securities was artificially inflated throughout the Class Period. In
28
                                                     14
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
               Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 16 of 19



 1   ignorance of the adverse facts concerning Wells Fargo’s business and financial condition which

 2   were concealed by Defendants, Plaintiff and the other members of the Class purchased or
 3
     otherwise acquired Wells Fargo securities at artificially inflated prices and relied upon the price of
 4
     the securities, the integrity of the market for the securities and/or upon statements disseminated by
 5
     Defendants, and were damaged thereby.
 6
            56.     During the Class Period, Wells Fargo securities were traded on an active and
 7

 8   efficient market. Plaintiff and the other members of the Class, relying on the materially false and

 9   misleading statements described herein, which the Defendants made, issued or caused to be
10   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares
11
     of Wells Fargo securities at prices artificially inflated by Defendants’ wrongful conduct. Had
12
     Plaintiff and the other members of the Class known the truth, they would not have purchased or
13
     otherwise acquired said securities, or would not have purchased or otherwise acquired them at the
14

15   inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the

16   Class, the true value of Wells Fargo securities was substantially lower than the prices paid by

17   Plaintiff and the other members of the Class. The market price of Wells Fargo securities declined
18   sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class
19
     members.
20
            57.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,
21
     directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
22

23   promulgated thereunder.

24          58.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

25   other members of the Class suffered damages in connection with their respective purchases,
26
     acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure
27

28
                                                      15
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 17 of 19



 1   that the Company had been disseminating misrepresented financial statements to the investing

 2   public.
 3
                                                  COUNT II
 4
         (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)
 5
               59.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing
 6
     paragraphs as if fully set forth herein.
 7

 8             60.   During the Class Period, the Individual Defendants participated in the operation

 9   and management of Wells Fargo, and conducted and participated, directly and indirectly, in the
10   conduct of Wells Fargo’s business affairs. Because of their senior positions, they knew the adverse
11
     non-public information about Wells Fargo’s misstatement of income and expenses and false
12
     financial statements.
13
               61.   As officers and/or directors of a publicly owned company, the Individual
14

15   Defendants had a duty to disseminate accurate and truthful information with respect to Wells

16   Fargo’s financial condition and results of operations, and to correct promptly any public statements

17   issued by Wells Fargo which had become materially false or misleading.
18             62.   Because of their positions of control and authority as senior officers, the Individual
19
     Defendants were able to, and did, control the contents of the various reports, press releases and
20
     public filings which Wells Fargo disseminated in the marketplace during the Class Period
21
     concerning Wells Fargo’s results of operations. Throughout the Class Period, the Individual
22

23   Defendants exercised their power and authority to cause Wells Fargo to engage in the wrongful

24   acts complained of herein. The Individual Defendants therefore, were “controlling persons” of

25   Wells Fargo within the meaning of Section 20(a) of the Exchange Act. In this capacity, they
26
     participated in the unlawful conduct alleged which artificially inflated the market price of Wells
27
     Fargo securities.
28
                                                      16
               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
                 Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 18 of 19



 1          63.      Each of the Individual Defendants, therefore, acted as a controlling person of Wells

 2   Fargo. By reason of their senior management positions and/or being directors of Wells Fargo,
 3
     each of the Individual Defendants had the power to direct the actions of, and exercised the same
 4
     to cause, Wells Fargo to engage in the unlawful acts and conduct complained of herein. Each of
 5
     the Individual Defendants exercised control over the general operations of Wells Fargo and
 6
     possessed the power to control the specific activities which comprise the primary violations about
 7

 8   which Plaintiff and the other members of the Class complain.

 9          64.      By reason of the above conduct, the Individual Defendants are liable pursuant to
10   Section 20(a) of the Exchange Act for the violations committed by Wells Fargo.
11
                                         PRAYER FOR RELIEF
12
            WHEREFORE, Plaintiff demands judgment against Defendants as follows:
13
            A.       Determining that the instant action may be maintained as a class action under Rule
14

15   23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

16          B.       Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

17   of the acts and transactions alleged herein;
18          C.       Awarding Plaintiff and the other members of the Class prejudgment and post-
19
     judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and
20
            D.       Awarding such other and further relief as this Court may deem just and proper.
21
                                    DEMAND FOR TRIAL BY JURY
22

23          Plaintiff hereby demands a trial by jury.

24   Dated: June 4, 2020

25                                                           Respectfully submitted,

26
                                                             POMERANTZ LLP
27
                                                             /s/ Jennifer Pafiti
28
                                                             Jennifer Pafiti (SBN 282790)
                                                        17
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
      Case 3:20-cv-03697-RS Document 1 Filed 06/04/20 Page 19 of 19



 1                                        1100 Glendon Avenue, 15th Floor
                                          Los Angeles, California 90024
 2                                        Telephone: (310) 405-7190
                                          jpafiti@pomlaw.com
 3

 4                                        POMERANTZ LLP
                                          Jeremy A. Lieberman
 5                                        (pro hac vice application forthcoming)
                                          J. Alexander Hood II
 6                                        (pro hac vice application forthcoming)
 7                                        600 Third Avenue, 20th Floor
                                          New York, New York 10016
 8                                        Telephone: (212) 661-1100
                                          Facsimile: (212) 661-8665
 9                                        jalieberman@pomlaw.com
                                          ahood@pomlaw.com
10

11                                        POMERANTZ LLP
                                          Patrick V. Dahlstrom
12                                        (pro hac vice application forthcoming)
                                          10 South La Salle Street, Suite 3505
13                                        Chicago, Illinois 60603
                                          Telephone: (312) 377-1181
14
                                          Facsimile: (312) 377-1184
15                                        pdahlstrom@pomlaw.com

16                                        BRONSTEIN, GEWIRTZ & GROSSMAN,
                                          LLC
17                                        Peretz Bronstein
                                          (pro hac vice application forthcoming)
18
                                          60 East 42nd Street, Suite 4600
19                                        New York, NY 10165
                                          Telephone: (212) 697-6484
20                                        Facsimile: (212) 697-7296
                                          peretz@bgandg.com
21
                                          Attorneys for Plaintiff
22

23

24

25

26

27

28
                                     18
     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
